Exhibit 10.1



IBM

TERMS AND CONDITIONS OF YOUR
EQUITY AWARD:
EFFECTIVE JUNE 1, 2020





--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award





Table of Contents



Introduction

3

How to Use This Document

3

Definition of Terms

4

Provisions that apply to all Award types and all countries

6

Provisions that apply to all Award types but not all countries

8

Provisions that apply to specific Award types for all countries

9

a. Restricted Stock Units (“RSUs”) including Cash-Settled RSUs and Retention
RSUs (“RRSUs”)

9

i. All RSUs

9

ii. RSUs Other Than Cash-Settled RSUs and Cash-Settled RRSUs

11

iii. Cash-Settled RSUs including Cash-Settled RRSUs

11

b. Restricted Stock

11

c. Stock Options (“Options”) and Stock Appreciation Rights (“SARs”)

13

i. All Option and SAR Awards

13

ii. All SAR Awards

14

d. Performance Share Units (“PSUs”)

15

Provisions that apply to specific countries

16

a. Denmark

16

b. Israel

16

c. United States

16





Equity Awards: June 1, 2020

Page 2 of 16



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award



Introduction



This document provides you with the terms and conditions of your Award that are
in addition to the terms and conditions contained in your Equity Award Agreement
for your specific Award. Also, your Award is subject to the terms and conditions
in the governing plan document; the applicable document is indicated in your
Equity Award Agreement and can be found [at
http://w3.ibm.com/hr/exec/comp/eq_prospectus.shtml.



As an Award recipient, you can see a personalized summary of all your
outstanding equity grants in the “Personal statement” section of the IBM
executive compensation web site (http://w3.ibm.com/hr/exec/comp). This site also
contains other information about long-term incentive awards, including copies of
the prospectus (the governing plan document). If you have additional questions
and you are based in the U.S., you can call the IBM Benefits Center at
866-937-0720, weekdays from 8:00 a.m. to 8:00 p.m. Eastern time (TTY available
at 800-426-6537). Outside of the U.S. dial your country’s toll-free AT&T Direct®
access number, and then enter 866-937-0720. In the U.S., call 800-331-1140 to
obtain AT&T Direct access numbers. Access numbers are also available online at
www.att.com/traveler or from your local operator.][
https://w3cms.s3-api.us-geo.objectstorage.softlayer.net/inline-files/LTPP_1999_august_2007_prospectus.pdf.]





How to Use This Document

Terms and conditions that apply to all awards in all countries can be found on
page 6. Review these in addition to any award- or country-specific terms and
conditions that may be listed. Once you have reviewed these general terms, check
in your Equity Award Agreement for any award-specific and/or country-specific
terms that apply to your Award.





Equity Awards: June 1, 2020

Page 3 of 16



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award:

Definition of Terms



The following are defined terms from the Long-Term Performance Plan, your Equity
Award Agreement, or this Terms and Conditions document. These are provided for
your information. In addition to this document, see the Plan prospectus and your
Equity Award Agreement for more details.



“Awards” -- The grant of any form of stock option, stock appreciation right,
stock or cash award, whether granted singly, in combination or in tandem, to a
Participant pursuant to such terms, conditions, performance requirements,
limitations and restrictions as the Committee may establish in order to fulfill
the objectives of the Plan.



"Board" -- The Board of Directors of International Business Machines Corporation
("IBM").



"Capital Stock" -- Authorized and issued or unissued Capital Stock of IBM, at
such par value as may be established from time to time.



“Committee” -- The committee designated by the Board to administer the Plan.



"Company" -- IBM and its affiliates and subsidiaries including subsidiaries of
subsidiaries and partnerships and other business ventures in which IBM has an
equity interest.



“Engage in or Associate with” includes, without limitation, engagement or
association as a sole proprietor, owner, employer, director, partner, principal,
joint venture, associate, employee, member, consultant, or contractor. This also
includes engagement or association as a shareholder or investor during the
course of your employment with the Company, and includes beneficial ownership of
five percent (5%) or more of any class of outstanding stock of a competitor of
the Company following the termination of your employment with the Company.



“Equity Award Agreement” -- The document provided to the Participant which
provides the grant details.



"Fair Market Value" -- The average of the high and low prices of Capital Stock
on the New York Stock Exchange for the date in question, provided that, if no
sales of Capital Stock were made on said exchange on that date, the average of
the high and low prices of Capital Stock as reported for the most recent
preceding day on which sales of Capital Stock were made on said exchange.



"Participant" -- An individual to whom an Award has been made under the Plan.
Awards may be made to any employee of, or any other individual providing
services to, the Company. However, incentive stock options may be granted only
to individuals who are



Equity Awards: June 1, 2020

Page 4 of 16



--------------------------------------------------------------------------------

employed by IBM or by a subsidiary corporation (within the meaning of section
424(f) of the Code) of IBM, including a subsidiary that becomes such after the
adoption of the Plan.



“Performance Team” -- For purposes of the Plan, the Performance Team refers to
the team of IBM’s senior leaders who run IBM Business Units or geographies,
including the chairman and CEO. The CEO selects and invites these senior leaders
to join the Performance Team.



“Plan” -- Any IBM Long-Term Performance Plan.



“Termination of Employment” -- For the purposes of determining when you cease to
be an employee for the cancellation of any Award, a Participant will be deemed
to be terminated if the Participant is no longer employed by IBM or a subsidiary
corporation that employed the Participant when the Award was granted unless
approved by a method designated by those administering the Plan.





Equity Awards: June 1, 2020

Page 5 of 16



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award:

Provisions that apply to all Award types and all countries



The following terms apply to all countries and for all Award types (Restricted
Stock Units, Cash-Settled Restricted Stock Units, Restricted Stock, Stock
Options, Stock Appreciation Rights and Performance Share Units).



Cancellation and Rescission

All determinations regarding enforcement, waiver or modification of the
cancellation and rescission and other provisions of the Plan and your Equity
Award Agreement (including the provisions relating to termination of employment,
death and disability) shall be made in IBM’s sole discretion. Determinations
made under your Equity Award Agreement and the Plan need not be uniform and may
be made selectively among individuals, whether or not such individuals are
similarly situated.



You agree that the cancellation and rescission provisions of the Plan and your
Equity Award Agreement are reasonable and agree not to challenge the
reasonableness of such provisions, even where forfeiture of your Award is the
penalty for violation.  Engaging in Detrimental Activity (as defined in the
Plan) during employment or after your employment relationship has ended may
result in cancellation or rescission of your Award.



The cancellation and rescission provisions of the Plan may be triggered by your
acceptance of an offer to Engage in or Associate with any business which is or
becomes competitive with the Company, or your engagement in competitive
activities after your employment relationship with IBM has ended if: (i) on or
prior to the grant date stated in your latest Equity Award Agreement you have
entered into a Noncompetition Agreement with IBM; or (ii) the Award is a
Retention Restricted Stock Unit award. Notwithstanding the above, the
cancellation and rescission provisions of the Plan will apply to all Awards if
during your employment with IBM you engage in any Detrimental Activity,
including competitive activities, described in Section 13(a) of the Plan.



For the avoidance of doubt: (a) all other cancellation and rescission provisions
of the Plan will apply to all Awards if after your employment relationship has
ended with IBM but during the Rescission Period you engage in any Detrimental
Activity described in Section 13(a) (excluding Section 13(a)(i)) of the Plan;
and (b) the cancellation and rescission provisions of the Plan will apply to all
Awards if during your employment with IBM you engage in any Detrimental
Activity, including competitive activities, described in Section 13(a)of the
Plan.



Jurisdiction, Governing Law, Expenses, Taxes and Administration

Your Equity Award Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to its conflict of law
rules. You agree that any action or proceeding with respect to your Equity Award
Agreement shall



Equity Awards: June 1, 2020

Page 6 of 16



--------------------------------------------------------------------------------

be brought exclusively in the state and federal courts sitting in New York
County or, Westchester County, New York. You agree to the personal jurisdiction
thereof, and irrevocably waive any objection to the venue of such action,
including any objection that the action has been brought in an inconvenient
forum.



If any court of competent jurisdiction finds any provision of your Equity Award
Agreement, or portion thereof, to be unenforceable, that provision shall be
enforced to the maximum extent permissible so as to effect the intent of the
parties, and the remainder of your Equity Award Agreement shall continue in full
force and effect.



If you or the Company brings an action to enforce your Equity Award Agreement
and the Company prevails, you will pay all costs and expenses incurred by the
Company in connection with that action and in connection with collection,
including reasonable attorneys’ fees.



If the Company, in its sole discretion, determines that it has incurred or will
incur any obligation to withhold taxes as a result of your Award, without
limiting the Company’s rights under Section 9 of the Plan, the Company may
withhold the number of shares that it determines is required to satisfy such
liability and/or the Company may withhold amounts from other compensation to the
extent required to satisfy such liability under federal, state, provincial,
local, foreign or other tax laws. To the extent that such amounts are not
withheld, the Company may require you to pay to the Company any amount demanded
by the Company for the purpose of satisfying such liability.



If the Company changes the vendor engaged to administer the Plan, you consent to
moving all of the shares you have received under the Plan that is in an account
with such vendor (including unvested and previously vested shares), to the new
vendor that the Company engages to administer the Plan. Such consent will remain
in effect unless and until revoked in writing by you.



Equity Awards: June 1, 2020

Page 7 of 16



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award:

Provisions that apply to all Award types but not all countries

The following provision applies to all Award types (Restricted Stock Units,
Cash-Settled Restricted Stock Units, Restricted Stock, Stock Options, Stock
Appreciation Rights and Performance Share Units) granted to all individuals in
all countries except those with a home country of Latin America, specifically:
Argentina, Bolivia, Brazil, Chile, Columbia, Costa Rica, Ecuador, Mexico,
Paraguay, Peru, Uruguay, and Venezuela.



Non-Solicitation

In consideration of your Award, you agree that during your employment with the
Company and for two years following the termination of your employment for any
reason, you will not directly or indirectly hire, solicit or make an offer to
any employee of the Company to be employed or perform services outside of the
Company. Also, you agree that during your employment with the Company and for
one year following the termination of your employment for any reason, you will
not directly or indirectly, solicit, for competitive business purposes, any
customer of the Company with which you were involved as part of your job
responsibilities during the last year of your employment with the Company. By
accepting your Award, you acknowledge that the Company would suffer irreparable
harm if you fail to comply with the foregoing, and that the Company would be
entitled to any appropriate relief, including money damages, equitable relief
and attorneys’ fees.





Equity Awards: June 1, 2020

Page 8 of 16



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award:

Provisions that apply to specific Award types for all countries

a. Restricted Stock Units (“RSUs”) including Cash-Settled RSUs and Retention
RSUs (“RRSUs”)

All references in this document to RSUs include RRSUs, unless explicitly stated
otherwise

i. All RSUs



Termination of Employment including Death, Disability and Leave of Absence



Termination of Employment

In the event you cease to be an employee (other than on account of death or are
disabled as described in Section 12 of the Plan) prior to the Vesting Date(s)
set in your Equity Award Agreement, all then unvested RSUs, including RRSUs,
under your Award shall be canceled.



However, your unvested and/or outstanding RSUs, but not RRSUs, will continue to
vest upon the termination of employment if all of the following criteria are
met:



●You are on the Performance Team or any successor team thereto, at the time of
termination of employment;

●You have completed at least one year of active service since the award date of
grant;

●You have reached age 55 with 15 years of service at the time of termination of
employment (age 60 with 15 years of service for the Chairman and CEO); and

●Appropriate senior management, the Committee or the Board, as appropriate, do
not exercise their discretion to cancel or otherwise limit the vesting of the
RSUs.



Death or Disability

Upon your death all RSUs covered by this Agreement shall vest immediately and
your Vesting Date shall be your date of death. If you are disabled as described
in Section 12 of the Plan, your RSUs shall continue to vest according to the
terms of your Award.



Leave of Absence



In the event of a management approved leave of absence, any unvested RSUs shall
continue to vest as if you were an active employee of the Company, subject to
the terms in this document and your Equity Award Agreement. If you return to
active status, your unvested RSUs will continue to vest in accordance with the
terms in this document and your Equity Award Agreement.



Equity Awards: June 1, 2020

Page 9 of 16



--------------------------------------------------------------------------------

Dividend Equivalents

IBM shall not pay dividend equivalents on cash-settled or stock-settled unvested
RSU awards.



Equity Awards: June 1, 2020

Page 10 of 16



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award:

Provisions that apply to specific Award types for all countries

ii. RSUs Other Than Cash-Settled RSUs and Cash-Settled RRSUs



Settlement of Award

Subject to Sections 12 and 13 of the Plan and the section “Termination of
Employment including Death, Disability and Leave of Absence” above, upon the
Vesting Date(s), or as soon thereafter as may be practicable but in no event
later than March 15 of the following calendar year, IBM shall make a payment to
Participant in shares of Capital Stock equal to the number of vested RSUs,
subject to any applicable tax withholding requirements as described in Section 9
of the Plan, and the respective RSUs shall thereupon be canceled. RSUs are not
shares of Capital Stock and do not convey any stockholder rights.



iii. Cash-Settled RSUs including Cash-Settled RRSUs



Settlement of Award

Subject to Sections 12 and 13 of the Plan and the section entitled “Termination
of Employment including Death, Disability and Leave of Absence” above, upon the
Vesting Date(s), or as soon thereafter as may be practicable but in no event
later than March 15 of the following calendar year, the Company shall make a
payment to Participant in cash equal to the Fair Market Value of the vested
RSUs, subject to any applicable tax withholding requirements as described in
Section 9 of the Plan, and the respective RSUs shall thereupon be canceled. Fair
Market Value will be calculated in your home country currency at the exchange
rate on the applicable Vesting Date using a commercially reasonable measure of
exchange rate. RSUs are not shares of Capital Stock and do not convey any
stockholder rights.

b. Restricted Stock



Settlement of Award

Subject to Sections 12 and 13 of the Plan and the paragraph entitled
“Termination of Employment including Death, Disability or Leave of Absence”
below, upon the Vesting Date(s), or as soon thereafter as may be practicable but
in no event later than March 15 of the following calendar year, the shares of
Restricted Stock awarded under your Equity Award Agreement will be deliverable
to you, subject to any applicable tax withholding requirements as described in
Section 9 of the Plan.





Equity Awards: June 1, 2020

Page 11 of 16



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award:

Provisions that apply to specific Award types for all countries

Termination of Employment including Death, Disability and Leave of Absence

Termination of Employment

In the event you cease to be an employee (other than on account of death or are
disabled as described in Section 12 of the Plan) prior to the Vesting Date(s) in
your Equity Award Agreement, all then unvested shares of Restricted Stock under
your Award shall be canceled (unless your Equity Award Agreement provides
otherwise).



Death or Disability

Upon your death all unvested shares of Restricted Stock covered by your Equity
Award Agreement shall vest immediately and your Vesting Date shall be your date
of death. If you are disabled as described in Section 12 of the Plan, your
unvested shares of Restricted Stock shall continue to vest according to the
terms of your Equity Award Agreement.



Leave of Absence

In the event of a management approved leave of absence, any unvested shares of
Restricted Stock shall continue to vest as if you were an active employee of the
Company, subject to the terms in this document and your Equity Award Agreement.
If you return to active status, your unvested shares of Restricted Stock will
continue to vest in accordance with the terms in this document and your Equity
Award Agreement.



Dividends and Other Rights

During the period that the Restricted Stock is held by IBM hereunder, such stock
will remain on the books of IBM in your name, may be voted by you, and any
applicable dividends shall be paid to you. Shares issued in stock splits or
similar events which relate to Restricted Stock then held by IBM in your name
shall be issued in your name but shall be held by IBM under the terms hereof.



Transferability

Shares of Restricted Stock awarded under your Equity Award Agreement cannot be
sold, assigned, transferred, pledged or otherwise encumbered prior to the
vesting of your Award as set forth in your Equity Award Agreement and any such
sale, assignment, transfer, pledge or encumbrance, or any attempt thereof, shall
be void.





Equity Awards: June 1, 2020

Page 12 of 16



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award:

Provisions that apply to specific Award types for all countries

c. Stock Options (“Options”) and Stock Appreciation Rights (“SARs”)

i. All Option and SAR Awards



Termination of Employment including Death, Disability and Leave of Absence

Termination of Employment

In the event you cease to be an employee (other than on account of death or are
disabled as described in Section 12 of the Plan):

●Any Options or SARs that are not exercisable as of the date your employment
terminates shall be canceled immediately (unless your Equity Award Agreement
provides otherwise), and

●Any Options or SARs that are exercisable as of the date your employment
terminates (other than for cause) will remain exercisable for 90 days (not three
months) after the date of termination, after which any unexercised Options or
SARs are canceled; provided, however, if you are a banded executive when your
employment with the Company terminates (other than for cause) after you have
attained age 55 and completed at least 15 years of service with the Company at
the time of termination, any Options or SARs that are exercisable as of the date
your employment terminates shall remain exercisable for the full term as in your
Equity Award Agreement (unless your Equity Award Agreement provides otherwise).



Death or Disability

In the event of your death, all Options or SARs shall become fully exercisable
and remain exercisable for their full term.

In the event you are disabled (as described in Section 12 of the Plan), any
unvested Options or SARs shall continue to vest and be exercisable.





Equity Awards: June 1, 2020

Page 13 of 16



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award:

Provisions that apply to specific Award types for all countries

Leave of Absence

In the event of a management approved leave of absence, any unvested Options or
SARs shall continue to vest and be exercisable as if you were an active employee
of the Company, subject to the terms in this document and your Equity Award
Agreement. If you return to active status, your Options or SARs will continue to
vest and be exercisable in accordance with their terms. If you do not return to
active status,

●Your unvested Options or SARs will be canceled immediately; and

●Your vested Options or SARs will be canceled on the later of the 91st day
following your last day of active employment or the date of the termination of
your leave of absence; provided, however, if you are a banded executive when
your employment terminates (other than for cause) after you have attained age 55
and completed at least 15 years of service with the Company at the time of
termination, any Options or SARs that are exercisable as of the date your
employment terminates shall remain exercisable for the full term as in your
Equity Award Agreement.



Termination of Employment for Cause

If your employment terminates for cause, all exercisable and not exercisable
Options or SARs are canceled immediately.

ii. All SAR Awards

Settlement of Award

Upon exercise, the Company shall deliver an aggregate amount, in cash, equal to
the excess of the Fair Market Value of a share of Capital Stock on the date of
exercise over the Exercise Price set forth in your Equity Award Agreement
multiplied by the number of SARs exercised, subject to any applicable tax
withholding requirements as described in Section 9 of the Plan. The value of the
Award will be calculated in your home country currency at the exchange rate on
the date the Award becomes fully vested using a commercially reasonable measure
of exchange rate.





Equity Awards: June 1, 2020

Page 14 of 16



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award:

Provisions that apply to specific Award types for all countries

d. Performance Share Units (“PSUs”)

Termination of Employment, including Death and Disability, and Leave of Absence



Termination of Employment and Leave of Absence

If you cease to be an active employee for any reason (other than on account of
death or are disabled as described in Section 12 of the Plan) before the Date of
Payout (in the case of a recipient in the United States, at year end of the
applicable PSU Performance Period), all PSUs are canceled immediately. However,
if at the time that you cease to be an active employee (provided you are not
terminated for cause), you are a banded executive, have attained age 55,
completed at least 15 years of service with the Company, and completed at least
one year of active service during the PSU Performance Period (as set forth in
your Equity Award Agreement), the PSUs granted hereunder shall be paid out on
the Date of Payout (as set forth in your Equity Award Agreement) in an amount
that will be prorated for the time that you work as an active executive during
the PSU Performance Period, and adjusted for the performance score determined
for the entire applicable performance period(s).

However, provided you are not terminated for cause, your unvested PSUs will
continue to vest if all of the following criteria are met at the time you cease
to be an active employee:



oYou are on the Performance Team, or any successor team thereto;

oYou have completed at least one year of active service during the PSU
Performance Period (as set forth in your Equity Award Agreement);

oYou have reached age 55 with 15 years of service (age 60 with 15 years of
service for the Chairman and CEO);

oThe Committee has certified that all performance conditions have been met; and

oAppropriate senior management, the Committee or the Board, as appropriate, do
not exercise their discretion to cancel or otherwise limit the payout.



Death or Disability

Prior to the Date of Payout, (i) in the event of your death or (ii) if you are
disabled (as described in Section 12 of the Plan), all PSUs shall continue to
vest according to the terms of your Equity Award Agreement and the PSUs will be
paid on the Date of Payout, based on IBM performance, if applicable, over the
entire applicable Performance Period(s).





Equity Awards: June 1, 2020

Page 15 of 16



--------------------------------------------------------------------------------

Terms and Conditions of Your Equity Award:

Provisions that apply to specific countries

a. Denmark

i. All Awards

Non-Solicitation

The following part of the above non-solicitation provision does not apply to
those individuals with the home country of Denmark: “In consideration of your
Award, you agree that during your employment with the Company and for two years
following the termination of your employment for any reason, you will not
directly or indirectly hire, solicit or make an offer to any employee of the
Company to be employed or perform services outside of the Company.”

b. Israel

i. All Awards

Data Privacy

In addition to the data privacy provisions in your Equity Award Agreement, you
agree that data, including your personal data, necessary to administer this
Award may be exchanged among IBM and its subsidiaries and affiliates as
necessary (including transferring such data out of the country of origin both in
and out of the EEA), and with any vendor engaged by IBM to administer this
Award.

c. United States

i. All Awards

Nothing in the Plan prospectus, your Equity Award Agreement or this Document
affects your rights, immunities, or obligations under any federal, state, or
local law, including under the Defend Trade Secrets Act of 2016, as described in
Company policies, or prohibits you from reporting possible violations of law or
regulation to a government agency, as protected by law.



If you are, and have been for at least 30 days immediately preceding, a resident
of, or an employee in Massachusetts at the time of the termination of your
employment with IBM, cancellation and rescission provisions of the Plan will not
apply if you engage in competitive activities after your employment relationship
has ended with IBM. For the avoidance of doubt, cancellation and rescission
provisions of the Plan will apply if you engage in (1) any Detrimental Activity
prior to your employment relationship ending with IBM or (2) any Detrimental
Activity described in Section 13(a) of the Plan other than engaging in
competitive activities after your employment relationship has ended with IBM.

Equity Awards: June 1, 2020

Page 16 of 16



--------------------------------------------------------------------------------